Citation Nr: 0911402	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-39 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for an anxiety disorder.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1974, from January 1976 to June 1976, and from 
January 1978 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran was afforded a hearing at 
the RO June 2007.  A copy of her hearing transcript has been 
associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
whether the Veteran is precluded from gainful employment as a 
result of her service-connected disabilities.

At this time, the Veteran is service connected for post-
operative nephrectomy, rated at 30 percent disabling; an 
anxiety disorder, rated at 30 percent disabling; hemorrhoids, 
rated at 10 percent disabling; and post-operative residuals 
of a cholecystectomy with appendectomy, non-compensably 
rated.  The Veteran's combined disability rating is 60 
percent.  See 38 C.F.R. § 4.25 (2008).  

While the Veteran was afforded VA examinations in September 
2006, these examinations are inadequate for rating purposes.  
In this regard, the report of a VA general medical 
examination notes that an opinion as to employability was not 
requested.  As such, none was offered.  When asked to 
describe the effect of unemployability of each individual 
service-connected disability, the examiner simply replied, 
"Not Employed."  See VA examination report, September 22, 
2006.  The Board is of the opinion that a new VA examination 
would be probative in ascertaining whether the Veteran's 
service connected disabilities, either separately or 
together, render her unemployable.   

The Board observes that a VA psychiatric examination was also 
conducted in September 2006.  At that time, the examiner 
concluded that her anxiety disorder did not significantly 
impact her employability.  However, the examiner, did not 
discuss whether the Veteran's service-connected psychiatric 
condition in combination with her other service-connected 
disabilities to render her unemployable.  See VA examination 
report, September 22, 2006.

The Board notes that the "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  As such, the Veteran should be 
afforded an additional VA examination to evaluate the current 
severity of her anxiety disorder, as well as the effect that 
her service-connected disabilities have on her employability.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of her service-connected 
anxiety disorder.  The examiner should 
review the Veteran's claims file.  The 
examiner should also render an opinion as 
to the effect that her anxiety disorder 
has on her ability to find and maintain 
gainful employment.  

2.  In addition, the Veteran should be 
afforded a VA examination to ascertain 
whether she is unemployable due to her 
service connected disabilities including 
her post-operative nephrectomy, anxiety 
disorder, hemorrhoids, and post-operative 
residuals of a cholecystectomy with an 
appendectomy.  The examiner must also 
render an opinion as to whether, without 
regard to the Veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that the 
Veteran's service-connected disabilities 
preclude her from engaging in 
substantially gainful employment.  A 
rationale for the examiner's opinion 
should be included in the examination 
report.  

3.  The AMC should then readjudicate the 
Veteran's claims for an increased rating 
for an anxiety disorder and TDIU in light 
of all of the evidence of record on the 
merits.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issues on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




